DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks on p. 10 regarding the status of the claims have been fully considered.  Support for the amendments was verified in at least paragraph [0009], [0012], [0017], [0041] (citations from applicant’s pre-grant publication, US 2018/0317743).
Applicant’s remarks on p. 10 and amendments with respect to the objection to claim 20 have been fully considered.  The objection is withdrawn in view of the amendment.
Applicant’s remarks on p. 11 and amendments with respect to the subject matter eligibility rejection under 35 U.S.C. 101 have been fully considered and are effective to overcome the outstanding rejection.  When considered as an ordered combination, each of the elements set forth in each of independent claims 1, 8 and 15 represent significantly more than any abstract ideas exploited.  The coded image specifying particular information additionally represents a transformation of the acquired image data and integrates the analysis of that image data into a practical application.
Applicant’s remarks on pp. 11-15 with respect to the prior art rejections have been fully considered.  The rejections are withdrawn in view of the amendments.  Each of claims 8 and 15 as presented are in condition for allowance.  Claim 1 as presented by examiner’s amendment also places that claim in condition for allowance.  Each of the claims comply with all statutory 

EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided under 37 CFR 1.312.  To ensure consideration of such amendment, it must be submitted no later than the payment of the issue fee.  
Authorization for this examiner's amendment was given in an interview with applicant's representative, Matthew Powell, on 09 April 2021.  The amendment to claim 1 is consistent with that made to claims 8 and 15 and, in combination with the other features recited, patentably distinguishes from the prior art, collectively.  

The application has been amended as follows and replaces the corresponding claims submitted in the reply field 18 March 2021:

1.	(Currently Amended) A method for identifying material to be removed from a patient using an imaging device, a display, a control unit, and an insertion device, wherein the insertion device includes a deflectable delivery shaft and at least one camera positioned at a distal end of the delivery shaft, the method comprising:

sending the first set of image data to the control unit from the imaging device;
analyzing the first set of image data based on at least one of a darkness, a contrast, or a saturation, and generating a coded image identifying the material to be removed from the patient to be displayed on the display;
displaying the coded image on a first screen of the display;
indicating the material to be removed with the insertion device based on the displayed coded image, wherein the coded image includes the size of the material and an indication of whether the material can be removed from the patient with a retrieval device extended through a lumen of the delivery shaft of the insertion device;
displaying images obtained from the camera on a second screen of the display; and
removing at least a portion of the material from the patient with the insertion device.

2.	(Currently Amended) The method of claim 1, wherein removing at least the portion of the material from the patient includes:
deflecting the delivery shaft of the insertion device; and
illuminating an organ of the patient with a light source positioned at the distal end of the delivery shaft.

5.	(Currently Amended) The method of claim 1, wherein the obtained image data is grayscale or monochrome, and the method further includes identifying the material to be removed from the patient with a different color, pattern, or shape than an area that is free of the material to be removed.


Relevant Cited Art
Refer to form PTOL-892 for references which are relevant to applicant’s invention but which do not render the combination of features prescribed by each of claims 1, 8 and 15 obvious.
Chiba is cited for an indicator image which allows for “eas[y] identification” of the tissue targeted for excision, and allows for “easily check[ing] and specify[ing] an area required for excision [...] in a surgical operation,” as in [0009], but there is no evidence that the indication suggests whether the target material “can be removed” with the surgical instrument which is passed through a lumen of a delivery shaft of an insertion device, in combination with the other features recited in each independent claim.
The disclosure of Choi et al. is cited for showing a manipulated image which “assist[s] in controlling the instrument [...] used for surgery,” as in the last full paragraph of col. 11, but there is no suggestion of the image providing an indication as to whether the target material “can be removed” with the surgical instrument which is passed through a lumen of the delivery shaft of an insertion device, in combination with the other features recited in each independent claim.
accessed with the surgical instrument (e.g., Fig. 3B showing the target within the confines of the constraint volume versus targets outside of that volume), it will not specifically indicate whether the target can be removed with a surgical instrument passed through the lumen of a delivery shaft of an insertion device, as claimed.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably be accompanied by the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA LAURITZEN whose telephone number is (571) 272-4303.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski, can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMANDA LAURITZEN MOHER/
Primary Examiner, Art Unit 3793